NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1


                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted October 25, 2021 *
                                Decided October 26, 2021

                                          Before

                         WILLIAM J. BAUER, Circuit Judge

                         MICHAEL S. KANNE, Circuit Judge

                         MICHAEL B. BRENNAN, Circuit Judge

No. 20-1810

WARREN SHAFFORD,                                 Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Northern District of
                                                 Illinois, Eastern Division.

       v.                                        No. 16 C 50111

WEXFORD HEALTH SOURCES, INC.,                    John J. Tharp, Jr.,
et al.,                                          Judge.
        Defendants-Appellees.

                                        ORDER

       Warren Shafford, an Illinois inmate, challenges a summary judgment entered in
favor of prison medical staff, who, he asserts, recklessly delayed surgery to fix his torn
tendon. The district court concluded that Shafford did not produce sufficient evidence


       * We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-1810                                                                       Page 2

from which a jury could find that his care deviated from accepted medical practice. We
affirm.

       Shafford tore a tendon in his right shoulder while lifting weights on October 6,
2014. He went to the health care unit for treatment and was greeted by Nurse Lynn
Chattic, who, he says, seemed dismissive of his complaints, telling him to “sit in the
corner” to wait for treatment, whereupon she went to another room and begin laughing
with colleagues. Fifteen minutes later, a second nurse examined Shafford. She provided
him a 10-day gym and yard restriction. Shafford did not receive treatment for another
two days, when a third nurse gave him ibuprofen to manage the pain.

        Two days later, on October 10, Irene Dyer, a physician’s assistant, evaluated
Shafford. She noted that Shafford’s right shoulder was bruised and sore to the touch but
that he was not in distress and had full range of motion in his shoulder. She ordered x-
rays, a post-x-ray follow-up visit, and a two-month prescription of ibuprofen. But the
nursing staff failed to schedule the x-rays, so three weeks later Shafford returned to the
health care unit and complained to Dyer. She resubmitted the x-ray orders, replaced
Shafford’s ibuprofen prescription with a stronger medication, and requested that a
doctor provide a second opinion.

       That second opinion was provided by Jill Wahl, a doctor at the prison, who
examined Shafford on November 10 and diagnosed him with a possible torn pectoral
muscle. Dr. Wahl discussed her plan to have him be seen by an orthopedic surgeon in
four to six weeks, and in the meantime receive physical therapy. She decided to
continue Shafford’s course of treatment and schedule a follow-up visit in two weeks.
When Dr. Wahl learned that a timely appointment could not be arranged with an
orthopedic surgeon at the hospital where she wanted to send Shafford, she promptly
sent him to a local orthopedic surgeon.

       The surgeon diagnosed Shafford with a torn tendon. At his direction, Dr. Wahl
arranged for Shafford to be given an MRI, the results of which confirmed the diagnosis.
To develop a treatment plan further, Dr. Wahl scheduled Shafford to meet again with
the surgeon. The surgeon told Shafford that, given his age (then 55) and type of injury,
surgery to fix the tendon would be optional; even without any surgery, Shafford would
recover from the injury, with some lingering weakness. Further, the passage of time
since the injury meant that surgery to repair the tendon would be more complex.
No. 20-1810                                                                        Page 3

       Shafford elected surgery, and an operation was performed in February 2015.
After follow-up visits over the ensuing months, the surgeon continually reported that
Shafford’s recovery progressed well.

        Shafford sued Dr. Wahl, Physician Assistant Dyer, and Nurse Chattic for
deliberate indifference in delaying treatment for his shoulder pain for months. He also
asserted that their employer, Wexford Health Sources, perpetuated this delay through
its policy of rotating Dr. Wahl among different prisons.

       The court granted summary judgment for the defendants, concluding that
Shafford’s injury was serious, but no evidence in the record reflected that any defendant
provided deficient care. With regard to Nurse Chattic (the defendant whom Shafford
encountered first in the health-care unit), the court found that her interactions with
him—telling him that there was nothing wrong and then laughing with other nurses—
were far too limited to rise to the level of deliberate indifference. As for Physician
Assistant Dyer, the court found nothing in the record to reflect that her care was
anything but reasonable. The court explained that no evidence suggested that she had
any responsibility for Shafford’s three-week delay in receiving x-rays, or that the delay
caused any harm. And with respect to Dr. Wahl, the court concluded that there was no
evidence that her decision to forgo surgery in favor of conservative treatment—through
physical therapy and pain medication—was deliberately reckless or even unreasonable.

        On appeal, Shafford argues only generally that the defendants were deliberately
indifferent to his pain when they contributed to the delay in his surgery. But
substantially for the reasons stated by the district court, Shafford has not met his
burden of introducing evidence from which a reasonable jury could find that any
defendant disregarded a substantial risk of harm. Farmer v. Brennan, 511 U.S. 825, 837
(1994). Beginning with Nurse Chattic and Physician’s Assistant Dyer, we agree with the
district court that nothing in the record reflects that either was personally responsible
for the delay in scheduling surgery. See Knight v. Wiseman, 590 F.3d 458, 462–63 (7th Cir.
2009). Nurse Chattic’s only involvement here was directing Shafford to sit in the
healthcare unit until he could see a medical professional—a wait that lasted only 15
minutes. Shafford faults Dyer for not ensuring that his x-rays were promptly taken but,
as the district court points out, he offered no evidence to contradict her testimony that
scheduling appointments was not her responsibility. The court also properly noted that
no evidence suggested that she was indifferent to whether the x-rays were taken; to the
contrary, upon learning that x-rays had not been scheduled, she immediately renewed
her x-ray order.
No. 20-1810                                                                          Page 4

       Similarly, no reasonable jury could conclude that Dr. Wahl acted with deliberate
indifference in ordering conservative treatment instead of proceeding straight to
surgery. The record does not reflect that Dr. Wahl’s course of treatment unnecessarily
prolonged Shafford’s pain, see Perez v. Fenoglio, 792 F.3d 768, 777–78 (7th Cir. 2015), or
was “so far afield of accepted professional standards as to raise the inference that it was
not actually based on a medical judgment.” Norfleet v. Webster, 439 F.3d 392, 396
(7th Cir. 2006). According to the surgeon who operated on Shafford (he being the only
specialist on record), patients of Shafford’s age demographics (mid-50s) often go
without surgery when physical therapy is a viable treatment option. Given this
testimony, it was not unreasonable for Dr. Wahl to pursue a conservative course of
treatment (through regular checkups, pain medication, and physical therapy) before
referring Shafford for a second opinion. Shafford’s disagreement with an otherwise
reasonable course of treatment cannot establish the basis for deliberate indifference.
Johnson v. Dominguez, 5 F.4th 818, 826 (7th Cir. 2021).

        Finally, Shafford, in his reply brief, challenges the judgment in favor of Wexford.
But arguments raised for the first time in a reply brief are waived. White v. United States,
8 F.4th 547, 552–53 (7th Cir. 2021). Regardless, summary judgment for Wexford was
correct because there is no evidence that it had an official policy requiring Dr. Wahl to
split time among prisons (indeed, she was stationed full time at Shafford’s prison
during the relevant period). See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978).

       We have considered Shafford’s other arguments, and none has merit.

                                                                                AFFIRMED